Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Specification Objection
The disclosure is objected to because of the following informalities: The amended specification filed on 06/03/2021 is unexpected.  At paragraph [0012]-[0026], the specification describes step of 400s and 800s which are unable to follow the embodiment invention for.  Applicant need to show what drawings are associated with the method steps, and clearly adequate providing the method steps of each embodiment invention.  Then after the [0026], the specification indicates a 1st,and 2nd  embodiments.  Therefore, it is unclear the describing from [0012]-[0026] are belonged to what embodiment.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites “determine whether an operation amount of an accelerator pedal pressed by a driver of the vehicle is equal to or larger than a predetermined stop threshold” is unclear how and what manner the “operation amount of an accelerator pedal” and “a predetermined stop threshold” are obtained.  The claim fails to define how “stop threshold”, and how and what manner the system obtains the “stop threshold” value.  The specification describes in [0010] that a predetermined stop threshold value such as (APpcsth).  However, the specification does not describe how and what manner the APpcsth is obtained.  At [0050], the specification describes Fig.3 at condition D which the accelerator pedal operation amount AP, and the automatic braking stop threshold value APpcsth in a period of time.  It is unclear whether the automatic braking stop threshold indicated the claim 1 cited “the predetermined stop threshold value”?  so does the operation amount and the braking stop mean the number of the driver depressing and releasing the accelerator and the brake? 


Below are cited references that teach the claimed subject matter as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka (20140025267) in view of Taki (20160194000).
With regard to claim 1, Tezuka discloses a driving support apparatus, comprising: 
an object detector configured to detect an object present in front of a vehicle (object detection unit 11, see at least [0023);
at least one ECU including a processor programmed to execute automatic collision prevention for avoiding collision with the detected object when a predetermined collision condition is satisfied (the central control device 10, see at least [0022]);
determining whether an operation amount of an accelerator pedal pressed by a driver of the vehicle is equal or larger than a predetermined stop threshold value (the 
Tezuka fails to teach determining a specific period whether the vehicle allows to execute the collision prevention control when the operation amount of the accelerator pedal is equal and larger than the predetermined stop threshold value occurs within the specific period, and stops to execute the collision prevention control when the operation amount of the accelerator pedal is equal and larger than the predetermined stop threshold value does not occurs within the specific period.
Taki discloses a vehicle which includes a control system that determines whether an automatic braking condition satisfied in order to automatic braking or cancel automatic braking (See Fig.2 & Fig.3, [0025] & [0054]+] which meets the scope of “determining a specific period whether the vehicle allows to execute the collision prevention control when the operation amount of the accelerator pedal is equal and larger than the predetermined stop threshold value occurs within the specific period, and stops to execute the collision prevention control when the operation amount of the accelerator pedal is equal and larger than the predetermined stop threshold value does not occurs within the specific period”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tezuka by including determining whether an automatic braking condition satisfied in order to automatic braking or cancel automatic braking as taught by Taki for safety performance of the vehicle.



With regard to claim 3, Tezuka teaches determining satisfaction of the predetermined erroneous operation condition when a reoperation condition is satisfied, the reoperation condition being satisfied when a history of the operation amount in a predetermined period immediately before a current time point indicates a reoperation state, in which the driver has performed an increase operation of increasing the operation amount after performing a decrease operation of decreasing the operation amount (see at least [0040)-l0045]+. 

With regard to claim 4, Tezuka teaches determining satisfaction of the reoperation condition when the operation amount has decreased from a third predetermined amount or more to a fourth predetermined amount or less within the predetermined period (see at least [00401 & Fig.4). 

With regard to claims 5-6, Tezuka and Taki and teaches execute the collision prevention control even when the driver panic depressing the accelerator.  Thus, a design choice of where the detected object is a pedestrian, a bicycle or a motorcycle in an expected way implementing of Tezuka nd Taki with no new or unexpected result.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662